Title: To George Washington from Major Joseph Pettingill, 12 June 1779
From: Pettingill, Joseph
To: Washington, George


        
          May it Please Your Excellency
          West-point June 12th 1779
        
        That whereas I was absent at the Time the Board of Officers Assembled which were appointed for the Settlement of the rank of the Field officers and eldest Captains of the Massachusetts Line My p⟨r⟩etensions were not properly Exhibited, by which means I am informed I stand arrainged the ninth Captain in said State and as there are some difficulty arrises in Consequence of the Majority of Colo. Wesson’s Regiment, being conferred upon me, I begg the liberty to lay before your Excellency my pretensions—which is a Captaincy from the Commencement of the present War—in the month of September 1777: the Majority of said regiment become vacant, from which time I have done duty as Major—Colo. Wesson made application to the Honble Council of the Massachusetts State soon after the Vacancy happened, and had a promise that I should be Commissioned—being in my duty in the Field I could not seek for what I esteem to be my right, but chearfully continued in my duty with full assurance that no difficulty would attend my Promotion than it hath severall other Gentlemen whose pretensions are no ways superior to mine Merit excepted, ever concluding that the date of the Vacancy would be Considered at which time I presume no one would have disputed my right to it—Last winter I was presented with a Majors Commission Dated 25th November 1777: at which time it appears I was appointed Major of Colo. Wesson’s Regiment by the Honble Council of the

Massachusetts State—Being Confident your Excellency will see equal Justice done to one as well as to another of equal merit—I now wait on your Excellency desiring your direction in what Charracter I am to consider myself, and shall with Cheerfullness and pleasure conduct myself accordingly. I have the honor to be Your Excellency Most Obedient and very Humble Servent
        
          Joseph Pettingill
        
        
          N.B. I Consulted the Muster Master yestoday in what manner he should Muster me, he wished to have a Line from his Excellency directing him Respecting the matter—as I can not muster as Captain and Certify the Roll to be Right and Just—your Excellency’s Compliance with the above will greatly Oblige Your Humble Servent
          
            J. Pettingill
          
        
      